Citation Nr: 0429371	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to the service connected right knee 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability, secondary to the service connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
for entitlement to service connection for a left knee 
replacement, as secondary to a right knee replacement, and 
entitlement to service connection for lumbosacral pain, as 
secondary to a right knee replacement.  

In July 2004, the veteran presented personal testimony before 
the undersigned Veterans Law Judge at a videoconference 
hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinions where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board observes that the veteran claims entitlement to 
service connection for a left knee disability, secondary to 
the service connected right knee disability.  Private 
treatment records show that over the years, the veteran 
complained of increasing left knee pain.  As a result of the 
right total knee replacement, he used his left knee for 
support more than he had in the past, which caused him 
significant pain.  In April 1994, the veteran underwent total 
replacement of the right knee.  Thereafter, in July 1994, he 
underwent total replacement of the left knee.

Furthermore, private medical records, dated in December 2000 
and December 2002 reveal that the veteran injured his left 
knee in the 1970s, and as a result underwent surgery on the 
left knee.  The RO should contact the veteran and assist him 
in obtaining these medical records, as they have not been 
associated with the veteran's claims file.  

The veteran underwent VA examination in January 1999, August 
2001 and February 2003.  The medical opinions in the August 
2001 and February 2003 VA examinations make references to the 
causation of the veteran's left knee and lumbar spine 
disabilities; however, the opinions do not contemplate 
whether the service-connected right knee disability 
aggravated the left knee disability and lumbar spine 
disability.  

The United States Court of Appeals for Veterans Claims has 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  (Allen v. 
Brown, 7 Vet.App. 439 (1995)).  

Because the medical evidence of record is not sufficient at 
the present time to make an equitable decision on this claim, 
further development for such an examination is warranted.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2003).  
Therefore, the RO should arrange for the veteran to undergo 
VA examination of the left knee and lumbar spine 
disabilities.  



In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for the left knee and spine 
disabilities since December 2002.  After 
securing the necessary release(s), the RO 
should obtain copies of those records, to 
include all previous x-ray reports, that 
are not already in the claims file, and 
have them associated with the claims file.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.  

4.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination to determine whether there 
is a nexus between the veteran's left 
knee and lumbar spine disabilities, 
claimed as secondary to the service-
connected right knee disability.  It is 
of high importance that the veteran's 
entire claims file, to include the 
service medical records, be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  Following 
examination of the veteran and review of 
the record, the examiner is to offer a 
medical opinion (as to whether it is at 
least as likely as not that the veteran's 
service connected right knee disability 
caused the left knee disability and spine 
disability, or aggravated the left knee 
and spine disabilities.  A complete 
rationale for any opinion rendered is to 
be included in the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claims.  

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate the claims, to include 
consideration of Allen as it pertains to 
service connection for the veteran's left 
knee disability and spine disability, 
claimed as secondary to the service-
connected right knee disability.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




